Exhibit 10.1

FIRST AMENDMENT TO AGREEMENT OF LEASE

THIS FIRST AMENDMENT (this “Amendment”) is made as of June 1, 2006, by and
between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership
(“Landlord”), and AUXILIUM PHARMACEUTICALS, INC. (“Tenant”), a corporation
organized under the laws of Delaware.

BACKGROUND

A. Landlord and Tenant entered into a Lease Agreement dated December 31, 2004
(the “Lease”), covering Premises consisting of approximately 31,092 rentable
square feet known as 40 Valley Stream Parkway, Malvern, Pennsylvania (“40 VSP”),
as more fully described in the Lease, for a Term commencing June 25, 2005, and
terminating December 31, 2012. The Premises located at 40 VSP is sometimes in
this Amendment referred to as the “40 VSP Space.”

B. Tenant desires to expand the area of the Premises under the Lease by the
addition of space in the Building located at 50 Valley Stream Parkway, Malvern,
Pennsylvania (“50 VSP”), being approximately 16,054 rentable square feet (the
“50 VSP Space”), and Landlord has agreed to such expansion subject to the
provisions of this Amendment. The location of the 50 VSP Space within 50 VSP is
shown on Exhibit A attached to this Amendment.

C. Landlord and Tenant intend that the 50 VSP Space will be improved by Landlord
pursuant to plans prepared by Tenant’s Architect, with a target Commencement
Date of August 1, 2006, subject to timely delivery of Tenant Construction
Documents by Tenant to Landlord. Payment of electric costs and Annual Operating
Expenses for the 50 VSP Space will begin on the 50 VSP Commencement Date, as
defined below. Minimum Annual Rent will begin for the 50 VSP Space at a reduced
rate two (2) months following the 50 VSP Commencement Date, and Minimum Annual
Rent at the full rate will commence nine (9) months following the 50 VSP
Commencement Date.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, and intending to be legally bound
hereby, agree that the Lease is amended as follows:

1. Lease Term for 50 VSP Space. The Term of the Lease for the 50 VSP Space shall
commence on the date that is ten (10) days after the date of Substantial
Completion (the “50 VSP Commencement Date”), and shall end at 11:59 P.M. on
December 31, 2012, without the necessity for notice from either party, unless
sooner terminated in accordance with the terms hereof or in the Lease. At
Landlord’s request, Tenant shall confirm the 50 VSP Commencement Date by
executing a lease commencement certificate.

2. Premises. Effective on the 50 VSP Commencement Date, Section 1(a) of the
Lease defining “Premises” is amended by deleting the reference to “31,092”
rentable square feet and inserting “47,146” in its place.

3. Minimum Annual Rent. Tenant shall continue to pay Minimum Annual Rent for the
Premises as set forth in Section 1(e)(i) of the Lease until two (2) months
following the 50 VSP Commencement Date, then Tenant shall pay Minimum Annual
Rent for the Premises as follows:



--------------------------------------------------------------------------------

Months

   Monthly    Annual    Per RSF

Two Months following 50 VSP Commencement Date – 12/31/06

   $ 47,872.54    $ 574,470.48    $ 12.18

Beginning 01/01/07

   $ 48,908.94    $ 586,907.28    $ 12.45

Nine Months after 50 VSP Commencement Date – 12/31/07

   $ 53,337.13    $ 640,045.56    $ 13.58

01/01/08 – 12/31/08

   $ 54,908.66    $ 658,903.92    $ 13.98

01/01/09 – 12/31/09

   $ 56,480.20    $ 677,762.40    $ 14.38

01/01/10 – 12/31/10

   $ 58,051.73    $ 696,620.76    $ 14.78

01/01/11 – 12/31/11

   $ 59,623.26    $ 715,479.12    $ 15.18

01/01/12 – 12/31/12

   $ 61,194.80    $ 734,337.60    $ 15.58

4. Annual Operating Expenses and Electric Costs. In addition to Annual Operating
Expenses paid by Tenant pursuant to Section 1(e)(ii) of the Lease with respect
to the 40 VSP Space, beginning on the 50 VSP Commencement Date, Tenant shall pay
Tenant’s Proportionate Share of Annual Operating Expenses for the 50 VSP Space
estimated as of the date of this Amendment to be $6.85 per rentable square foot
($109,969.92 annually and $9,164.16 monthly), subject to adjustment pursuant to
§7(a) and 7(c) of the Lease, and the costs of electricity consumed in the 50 VSP
Space estimated as of the date of this Amendment to be $2.25 per rentable square
foot ($36,121.56 annually and $3,010.13 monthly). Tenant’s Proportionate Share
for 50 VSP shall be 51.8% (16,054 50 VSP Space/31,000 rsf total 50 VSP
Building). The payment amount provided in this Section 4 is estimated, and may
change from time to time depending on actual usage and electric company rates.

5. Initial Rent Payment. Upon delivery of this Amendment to Landlord Tenant
shall pay to Landlord the following amounts for the 50 VSP Space:

 

First Monthly Installment of Minimum Annual Rent

   $ 14,448.64

First Monthly Installment of Annual Operating Costs

   $ 9,164.16

First Monthly Installment of Estimated Electric Costs

   $ 3,010.13       

Total

   $ 26,622.93

6. Tenant Improvement Allowance. Landlord shall provide a Tenant Improvement
Allowance in the amount of $330,712.40, to be applied as provided in this
Amendment for (i) the Tenant Improvement Costs; and (ii) to the extent not
applied by Landlord to the Tenant Improvement Costs, then to the Improvement
Related Expenses as defined in Section 7(i) of this Amendment if elected by
Tenant; and (iii) to the extent not applied by Landlord to the Tenant
Improvement Costs, or by Tenant to the Improvement Related Expenses, any
remaining amount of the Tenant Improvement Allowance shall be applied by
Landlord to pay Minimum Annual Rent for the Premises beginning January 1, 2007.

7. Completion by Landlord; Acceptance of 50 VSP Space.

(a) Landlord’s Work.

(i) Before the 50 VSP Commencement Date, Landlord shall complete the following
improvements at 50 VSP, including preparation of any necessary plans and
construction documents, at Landlord’s sole cost and expense (and not to be
deducted from the Tenant Improvement Allowance): (1) renovate the common area
restrooms to meet applicable local and ADA codes (but not as a place of public
accommodation), including repainting of existing toilet partitions and
replacement of existing ceiling tiles, and repainting or installing new wall
covering; (2) place all major building systems (which shall include the existing
HVAC system, controls and distribution; electric, including existing lighting;
plumbing; fire sprinkler; roof; and door entrance access system) in proper
working order; (3) repair the pavement surface of the existing

 

2



--------------------------------------------------------------------------------

parking area as and where needed as reasonably determined by Landlord;
(4) replace any concrete sidewalk or curb sections, which, in Landlord’s
reasonable opinion, cannot be satisfactorily repaired; and (5) construct or
repair as Landlord determines reasonably necessary, and in accordance with
applicable building codes, demising walls to separate the 50 VSP Space from
common areas and other tenant premises.

(ii) Before December 31, 2006, at 50 VSP, Landlord shall renovate the common
area lobby, including but not limited to new flooring, wall finishes, lighting
and ceiling.

(iii) Before December 31, 2006, at 50 VSP, Landlord shall replace not less than
three (3) roof top HVAC units installed prior to 2001 and which supply zones
within the 50 VSP Space, and continue each year thereafter the same replacement
program until all such units are replaced. Changes in HVAC distribution and
controls and increases, if any, in HVAC capacity required by the Tenant
Improvements are part of the Tenant Improvements and shall be paid from the
Tenant Improvement Allowance.

(iv) Landlord shall provide an exterior lighting allowance of $5,000.00 for
adding exterior lighting in locations mutually agreed to by Landlord and Tenant,
to be allocated between 40 VSP and 50 VSP as determined by Tenant (exterior
lighting in excess of this exterior lighting allowance shall be at the Tenant’s
cost).

(v) All of the work described in this Section 7(a) shall be referred to in this
Amendment as the “Landlord’s Work”.

(b) Tenant Improvements. Not later than the date of this Amendment, Tenant shall
cause Tenant’s architect (“Tenant’s Architect”), at Tenant’s cost, to prepare
and to deliver to Landlord, at least five (5) sets each of construction drawings
of and construction specifications of improvements for Tenant’s occupancy of the
50 VSP Space (the “Tenant Improvements”) in sufficient detail to enable Landlord
to obtain a building permit and construct the Tenant Improvements (as may be
modified, the “Tenant Construction Documents”) for Landlord’s review, approval
(which may be withheld in Landlord’s reasonable discretion) and pricing in
accordance with the procedure described below. Landlord may (but is not
obligated to) make recommendations for changes to the Tenant Construction
Documents, and Tenant may likewise make changes to the Tenant Construction
Documents.

(i) Within twelve (12) business days after Tenant’s Architect has delivered the
Tenant Construction Documents to Landlord, Landlord shall obtain at least three
(3) fixed price bids for the Tenant Improvements based upon the Tenant
Construction Documents. Bids shall provide alternative pricing with no overtime
and with overtime to shorten the construction schedule. The purpose of obtaining
the bids is the selection of the general contractor to complete the Tenant
Improvements.

(ii) Within five (5) business days after Landlord has obtained at least three
(3) fixed price bids for the Tenant Improvements in accordance with the above
procedure, Landlord shall send copies of the bids and contractors’ supporting
materials to Tenant, and Landlord and Tenant shall discuss, evaluate, and
possibly adjust the bids. Landlord shall then, on or about the end of such five
(5) day period, notify Tenant of the general contractor that Landlord has
selected to complete the Tenant Improvements, taking into account the general
contractor’s experience, Landlord’s working relationship with the general
contractor, the scope of the Tenant Improvements, the time required to complete
the Tenant Improvements, the amount of the bids, and the amount of the Tenant
Improvement Allowance. If Landlord does not select the lowest qualified bidder,
Landlord shall notify Tenant of the reasons for Landlord’s choice. The final
fixed price, taking into account any Tenant approved change orders, together
with Landlord’s construction supervision and management fee equal to two percent
(2%) of the hard construction costs for supervising and managing the
construction and installation of the Tenant Improvements, shall be the “Tenant
Improvement Costs.” As used in this Amendment, the term “Tenant Improvements”
shall include all of Tenant’s work and improvements shown on the Tenant
Construction Documents.

 

3



--------------------------------------------------------------------------------

(c) Changes in Tenant Construction Documents. Tenant shall have the right, from
time to time after receipt of the Tenant Construction Documents, to make changes
in and to the same. Within seven (7) business days after Tenant shall request a
change in Tenant Construction Documents, Landlord shall notify Tenant in writing
as to whether the change requested by Tenant will, in Landlord’s reasonable and
good faith judgment, entail additional construction costs and/or additional
construction time. If, in Landlord’s reasonable and good faith judgment, such
changes will entail additional construction costs and/or additional construction
time, such written notice shall contain Landlord’s reasonable estimate of the
additional construction costs and/or additional construction time that the same
will entail. Tenant shall notify Landlord in writing within five (5) business
days after such determination as to whether Tenant wishes to make the changes in
question. If Tenant shall not so notify Landlord, it shall be conclusively
deemed that Tenant has elected to withdraw the proposed change in Tenant
Construction Documents. Conversely, if Tenant shall notify Landlord that Tenant
nonetheless wishes to make the change in question, then:

(i) the Tenant Construction Documents shall be deemed to be changed as set forth
in Tenant’s request; and

(ii) to the extent that Landlord shall incur additional construction costs
resulting from such changes, the provisions of subsection (j) below shall apply
with respect to timing of required payments.

(d) Landlord Non-Material Changes. Landlord shall have the right, from time to
time to make non-material changes (in terms of aesthetics, timing, or cost to
Tenant) in and to Landlord’s Work and the Tenant Construction Documents to the
extent that the same shall be necessary or desirable for Landlord:

(i) in connection with Landlord’s completion of the Landlord’s Work and/or

(ii) in order to cause Landlord’s Work or the Tenant Improvements to comply with
any applicable requirements of public authorities and/or requirements of
insurance bodies.

(e) Punch List. Within ten (10) days after the Commencement Date, Tenant shall
give Landlord a written list (the “Final Punch List”) of all contended defects,
if any, in Landlord’s construction work. Any and all such defects not set forth
in the Final Punch List shall be conclusively deemed to be waived by Tenant.
Landlord shall correct all items on the Final Punch List that constitute valid
defects within forty-five (45) days after Landlord’s receipt of the Final Punch
List, unless the nature of the defect or variance is such that a longer period
of time is required to repair or correct the same, in which case Landlord shall
exercise due diligence in correcting such defect or variance at the earliest
possible date and with a minimum of interference with the operation of Tenant.
Any disagreement that may arise between Landlord and Tenant with respect to
whether an item on the Final Punch List constitutes a valid defect shall be
reasonably determined by Tenant’s Architect. By occupying the 50 VSP Space as a
Tenant, Tenant shall be conclusively deemed to have accepted the same and to
have acknowledged that the 50 VSP Space is in the condition required by this
Amendment, except as to any defects set forth in the Final Punch List, or as to
any defects not discernible by a reasonable inspection (“Latent Defects”);
provided that as to Latent Defects, Landlord shall have no obligation to correct
Latent Defects unless Tenant shall have notified Landlord of the same within one
(1) year following the Commencement Date.

(f) Target Substantial Completion Date. Landlord shall use commercially
reasonable efforts to cause Landlord’s Work and the Tenant Improvements to be
Substantially Completed and ready for use and occupancy by Tenant on or before
July 22, 2006 (i.e., ten (10) days before August 1, 2006) (the “Target
Substantial Completion Date”), subject to extension for Tenant Delays (as
defined below) and Force Majeure Delays (as defined below). All construction
shall be done in a good and workmanlike manner and shall comply at the time of
completion with all applicable and lawful laws, ordinances, regulations and
orders of the federal, state, county or other governmental authorities having
jurisdiction thereof.

 

4



--------------------------------------------------------------------------------

(i) “Force Majeure Delays” as used in this Amendment means delays resulting from
causes beyond the reasonable control of the Landlord, including, without
limitation, any delay caused by any action, inaction, order, ruling, moratorium,
regulation, statute, condition or other decision of any governmental body or
authority having jurisdiction over any portion of 50 VSP, over the construction
anticipated to occur thereon or over any uses thereof, or by delays in
inspections or in issuing approvals by permits by governmental agencies
authorities, or by fire, flood, inclement weather, strikes, lockouts or other
labor or industrial disturbance (whether or not on the part of agents or
employees of either party hereto engaged in the construction of the 50 VSP
Space), civil disturbance, order of any government, court or regulatory body
claiming jurisdiction or otherwise, act of public enemy, war, riot, terrorism,
sabotage, blockage, embargo, failure or inability to secure materials, supplies
or labor through ordinary sources by reason of shortages or priority,
earthquake, or other natural disaster, or any cause whatsoever beyond the
reasonable control (expressly excluding financial inability under all
circumstances) of the Landlord, or any of its contractors or other
representatives, whether or not similar to any of the causes hereinabove stated.
Landlord will give Tenant notice of Force Majeure Delays claimed by Landlord.

(ii) “Tenant Delays” as used in this Amendment mean any delay in the completion
of the Tenant Improvements or Landlord’s Work resulting from any one or more of
the following: (A) delays by Tenant’s Architect in preparing and delivering to
Landlord the Tenant Construction Documents in accordance with Section 7(b);
(B) any delay of any nature caused by Tenant, Tenant’s Architect or anyone else
for whom Tenant is responsible in acting and responding, or otherwise complying
with its or their applicable responsibilities under, under Sections 7(b)(i) and
(ii); (C) Tenant’s requested modifications to the Tenant Construction Documents,
or any other Tenant-initiated change orders to the Tenant Improvements; (D) the
performance by Tenant, or any person, firm or corporation employed by Tenant or
its representatives or agents, of any work in or about the 50 VSP Space, whether
pursuant to Section 7(h) or otherwise; and (E) any other act or failure to act
by Tenant, Tenant’s Architect, anyone else for whom Tenant is responsible, that
would in any way be construed as any interference with Landlord, or its
contractors in the completion of the Tenant’s Work or the Landlord’s Work.
Landlord will give Tenant notice of Tenant Delays claimed by Landlord. If Tenant
disputes Landlord’s claim of Tenant Delay or the duration of the Tenant’s Delay,
Tenant shall give Landlord notice of such dispute, and Tenant’s Architect and
Landlord’s Senior Vice President of Development and Construction shall promptly
attempt to resolve such dispute. If they cannot resolve such dispute, they shall
jointly select an experienced, independent construction professional who shall
resolve the dispute and whose decision shall be final.

(iii) If the date of Substantial Completion is delayed as a result of any Tenant
Delay, the Tenant Improvements and the Landlord’s Work shall be deemed to have
been completed as of the date such work would have been completed but for such
Tenant Delay, the Term of the Lease of the 50 VSP Space (for all purposes other
than Tenant’s right to occupy the 50 VSP Space), and the Commencement Date shall
commence on the date that it would have but for such Tenant Delay, but as it may
have been extended by reason of Force Majeure Delays and other delays not caused
by Tenant.

(iv) Tenant’s Right to Terminate. If the Landlord’s Work and the Tenant
Improvements are not Substantially Completed on or before 165 days from the date
of this Amendment, as extended for Force Majeure Delays and/or Tenant Delays,
then Tenant, as Tenant’s sole and exclusive right and remedy, shall have the
right to terminate this Amendment by giving Landlord notice of termination on or
before the date that is 175 days after the date of this Amendment.

 

Approved:  

 

    

Regional Director, Senior Vice President

  

(v) Landlord’s Right to Terminate. If the Landlord’s Work and the Tenant’s
Improvements are not Substantially Completed on or before 225 days from the date
of this Amendment, taking into account only Force Majeure Delays and/or Tenant
Delays and Landlord, in good faith, believes, that

 

5



--------------------------------------------------------------------------------

Substantial Completion will not occur until 285 days from the date of this
Amendment, Landlord will give Tenant notice of termination of this Amendment on
or before 235 days from the date of this Amendment. If Landlord terminates
pursuant to this Section 7(f)(v), Tenant may require Landlord to withdraw its
notice of termination by: (A) giving Landlord written notice thereof within ten
(10) days from receiving Landlord’s notice of termination, whereupon this
Amendment shall be reinstated and shall remain in full force in effect, and not
be subject to termination under this Section 7(f)(v).

 

Approved:  

 

    

Regional Director, Senior Vice President

  

(g) Substantial Completion. “Substantial Completion”, or “Substantially
Completed”, shall mean that, (i) in the reasonable opinion of Landlord’s and
Tenant’s architects, the Landlord’s Work and the Tenant Improvements have been
completed except only minor matters of mechanical adjustment and finish work,
none of which interferes in any material way with Tenant’s use of the 50 VSP
Space, (ii) all public utilities are connected to 50 VSP by Landlord,
(iii) existing telephone lines are connected to the 50 VSP demarc location by
Landlord; and (iv) a certificate of occupancy has been issued for 50 VPS by the
applicable governmental authority. In the event that the architects are unable
to agree under Section 7(g)(i), the matter shall be submitted to the binding
determination of a third architect selected by them, or if they are unable to
agree on the third architect, then the third architect shall be selected by the
American Arbitration Association.

(h) Limitations on Early Access. Tenant and its authorized agents, employees and
contractors shall have the right at Tenant’s own risk, expense and
responsibility at all reasonable times upon prior written notice to Landlord to
enter the 50 VSP Space prior to the Commencement Date for the purpose of taking
measurements and installing its wiring, cabling security systems, furnishings
and equipment; provided that Tenant shall be subject to all provisions of the
Lease (including but not limited to the requirements of Section 9 concerning
Alterations), except for the payment of Minimum Annual Rent, Annual Operating
Expenses and electric costs, and Tenant’s work shall not interfere with
Landlord’s Work or the Tenant Improvements. Contractors engaged by Tenant for
Tenant’s work within the Premises shall be compatible with the contractors
engaged by Landlord, as determined by Landlord in its reasonable discretion.

(i) Improvement Related Expenses. Tenant may apply up to $64,216.00 of the
Tenant Improvement Allowance for the following items directly related to the
Tenant Improvements to allow Tenant to occupy 50 VSP:
(1) architectural/engineering fees; (2) security system installation (hardware,
software, wiring), and (3) telecommunications wiring/cabling in 50 VSP (the
“Improvement Related Expenses”). Tenant may present invoices for such items to
Landlord for payment from the Tenant Improvement Allowance not later than sixty
(60) days after the 50 VSP Commencement Date.

(j) Final Tenant Improvement Costs and Tenant Improvement Allowance. If the
final Tenant Improvement Costs, including any changes thereto as a result of
change orders approved by Tenant, is more than the Tenant Improvement Allowance,
Tenant shall pay such difference to Landlord within ten (10) days of delivery to
Tenant by Landlord of invoices for completed work.

(k) Tenant Examination. Tenant has examined and knows the current condition of
the 50 VSP Space, the zoning, streets, sidewalks, parking areas, curbs and
access ways adjoining it, visible easements, any surface conditions and the
present uses, and Tenant accepts them in the condition in which they now are,
without relying on any representation, covenant or warranty by Landlord.

(l) Landlord Notice of Job Meetings. Landlord shall notify Tenant of job
meetings for the construction of the Tenant Improvements, and Tenant shall have
the right to attend and participate in such meetings in order to monitor the
status of the work and compliance with the Tenant Construction Documents.

 

6



--------------------------------------------------------------------------------

(m) Landlord Repair Covenant. Landlord covenants that it shall repair or replace
at its expense defective materials or workmanship in the construction of the
Landlord’s Work or the Tenant Improvements brought to its attention within one
(1) year following Substantial Completion of the work in question, or within
such longer period as may be provided by any warranty obtained by Landlord from
its contractor or supplier. The foregoing shall be the sole and exclusive
warranty relating to construction, and Tenant expressly WAIVES AND DISCLAIMS ALL
OTHER WARRANTIES, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. TENANT
FURTHER WAIVES ANY OTHER REMEDIES ARISING FROM ANY BREACH OF WARRANTIES RELATING
TO CONSTRUCTION OF THE 50 VSP SPACE, INCLUDING WITHOUT LIMITATION AND CLAIMS FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES.

(n) Test Fit Costs. In addition to the Tenant Improvement Allowance, Landlord
shall reimburse Tenant up to $1,926.48 for the out of pocket costs for
preparation of “test fit” architectural plans for the 50 VSP Space, upon
submission of substantiation for such costs to Landlord.

8. Security Deposit. Landlord may apply the $400,000.00 Security Deposit to a
default with respect to either or both of 40 VSP and 50 VSP.

9. Expansion to Another Building. Section 32 is deleted and replaced with the
following:

(a) If Tenant desires to expand to occupy at least 65,000 total contiguous
rentable square feet of office/R&D/light assembly space (“Tenant’s Expansion
Requirement”) and provided that an Event of Default is not then continuing,
Tenant may notify Landlord no later than the end of fifty-seventh (57th) month
of the Term. Within fifteen (15) days after receipt of Tenant’s notice
(“Expansion Notice Date”), Landlord will then notify Tenant whether or not
Landlord has any space to offer to Tenant to satisfy Tenant’s Expansion
Requirement available in the Search Area (defined below) commencing on the date
which coincides with the beginning of the seventieth (70th) month of the Term
(“Landlord’s Notice”). The available space in the Search Area must be in a
single building of comparable quality with comparable visibility to 40 Valley
Stream Parkway and reasonably acceptable to Tenant (“Acceptable Expansion
Building”). Landlord may offer space comparable to the Premises in the Route 202
corridor, defined as excluding the King of Prussia submarket (Upper Merion
Township, Montgomery County) but including other buildings owned by Landlord in
Chester County moving South along Route 202, and in all events located North of
Route 3 (the “Search Area”).

(b) If an Acceptable Expansion Building is available commencing on the date
which coincides with the beginning of the seventieth (70th) month of the Term,
Tenant and Landlord shall negotiate in good faith the terms of the lease for the
Acceptable Expansion Building (“Expansion Building Lease”), and shall enter into
such lease no later than sixty (60) days after the Expansion Notice Date. The
lease terms shall be subject to mutual good faith acceptance by Landlord and
Tenant, shall provide for commencement on or before beginning of the seventieth
(70th) month of the Term, shall provide for a term of at least five (5) years,
with rents at then market rates for the market of the Acceptable Expansion
Building, and otherwise shall be at then market terms. If the Expansion Building
Lease is signed within sixty (60) days after the Expansion Notice Date, Landlord
agrees to terminate this Lease effective the end of the sixty-ninth (69th) month
of the Term, provided there in then no continuing Event of Default.

(c) If an Acceptable Expansion Building is not available commencing on the date
which coincides with the beginning of the seventieth (70th) month of the Term,
Landlord agrees to permit Tenant to terminate this Lease, with the termination
date at the end of the sixty-ninth (69th) month of the Term (the “Early
Termination Date”), so long as no Event of Default is then continuing. Tenant
must give Landlord notice to terminate no later than fifteen (15) days after
receipt of Landlord’s Notice, time being of the essence. In exchange for early
termination, Tenant shall pay to Landlord, at least sixty (60) days prior to the
Early Termination Date, the balance of Landlord’s unamortized lease transaction
costs as of the Early Termination Date. Landlord’s schedule of unamortized lease
transaction costs is set forth on Exhibit B - Landlord’s Schedule of Unamortized
Costs.

 

7



--------------------------------------------------------------------------------

10. Building Access. Landlord will either manually lock and unlock the front
entrance doors to the 50 VSP lobby, or provide an electronic access system. 50
VSP will be open during Business Hours. Tenant may install a security system at
its 50 VSP Premises entrance door within the Building and at the entrance doors
from the Premises directly out of the Building. Tenant, at Tenant’s sole cost,
shall remove the security system upon termination of the Lease and repair all
damage, including but not limited to repairing holes in walls and doors.

11. Parking. Tenant shall have the non-exclusive right to use its Proportionate
Share of parking spaces at 50 VSP for its employees and invitees.

12. Building and Monument Signs. Landlord will provide Building standard tenant
identification signage for Tenant on the Building directory in the lobby and at
the main entrance to the 50 VSP Space not later than the 50 VSP Commencement
Date. Landlord will place Tenant’s company name on the existing monument sign at
50 VSP, subject to and in compliance with all applicable Laws and Requirements
and recorded covenants and agreements and Landlord’s building standard signage
material and colors and sized and located upon the monument as reasonably
determine by Landlord. Tenant’s right to monument signage as described in this
Section shall terminate if Tenant vacates 50 VSP.

13. Confession of Judgment. Tenant hereby agrees to the Confession of Judgment
provision as set forth in Section 23 of the Lease, restated as follows:

(a) When this lease and the Term or any extension thereof shall have been
terminated on account of any monetary default by Tenant, or when the Term or any
extension thereof shall have expired, Tenant hereby authorizes any attorney of
any court of record of the Commonwealth of Pennsylvania to appear for Tenant and
for anyone claiming by, through or under Tenant and to confess judgment against
all such parties, and in favor of Landlord, in ejectment and for the recovery of
possession of the Premises, for which this lease or a true and correct copy
hereof shall be good and sufficient warrant. AFTER THE ENTRY OF ANY SUCH
JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO
TENANT AND WITHOUT A HEARING. If for any reason after such action shall have
been commenced it shall be determined and possession of the Premises remain in
or be restored to Tenant, Landlord shall have the right for the same default and
upon any subsequent default(s) or upon the termination of this lease or Tenant’s
right of possession as herein set forth, to again confess judgment as herein
provided, for which this lease or a true and correct copy hereof shall be good
and sufficient warrant. Notwithstanding anything to the contrary herein,
Landlord shall provide Tenant with ten (10) days prior written notice of its
intent to confess judgment.

(b) The warrant to confess judgment set forth above shall continue in full force
and effect and be unaffected by amendments to this lease or other agreements
between Landlord and Tenant even if any such amendments or other agreements
increase Tenant’s obligations or expand the size of the Premises. Tenant waives
any procedural errors in connection with the entry of any such judgment or in
the issuance of any one or more writs of possession or execution or garnishment
thereon.

(c) TENANT KNOWINGLY AND EXPRESSLY WAIVES (i) ANY RIGHT, INCLUDING, WITHOUT
LIMITATION, UNDER ANY APPLICABLE STATUTE, WHICH TENANT MAY HAVE TO RECEIVE A
NOTICE TO QUIT PRIOR TO LANDLORD COMMENCING AN ACTION FOR REPOSSESSION OF THE
PREMISES AND (ii) ANY RIGHT WHICH TENANT MAY HAVE TO NOTICE AND TO HEARING PRIOR
TO A LEVY UPON OR ATTACHMENT OF TENANT’S PROPERTY OR THEREAFTER.

 

8



--------------------------------------------------------------------------------

14. Option to Extend Term. The Option to Extend Term provided in Section 28 of
the Lease may be exercised by Tenant with respect to both 40 VSP and 50 VSP, or
either 40 VPS or 50 VSP.

15. Rooftop Communications Systems. Section 29 of the Lease shall apply to 40
VSP and 50 VSP.

16. Separate Leases. Upon written request from Landlord to Tenant, Tenant will
enter into a separate lease for each of 40 VSP and 50 VSP if Landlord represents
to Tenant that separate leases are reasonably required in order to accommodate
the sale or refinancing of either 40 VSP or 50 VSP, or if Tenant exercises the
Option to Extend Term set forth in Section 28 of the Lease for either the 40 VSP
Space but not the 50 VSP Space, or for other similar business purposes. The
separate leases shall fairly represent the provisions of the Lease applicable to
40 VSP and 50 VSP, and provide an allocation of 90% of the Security Deposit to
40 VSP and 10% of the Security Deposit to 50 VSP; provided, however, that if
Tenant subsequently leases additional space in 50 VSP, and the Security Deposit
is increased, Landlord may modify the 10%/90% allocation by written notice to
Tenant.

17. Leasing Activity Notice. For a period ending six (6) months following the 50
VSP Commencement Date Landlord shall notify Tenant within three (3) business
days of delivering a written lease proposal to a prospective tenant, whether
such proposal is in response to a request from a prospective tenant or is
unsolicited.

18. Broker. The parties agree that they have dealt with no brokers in connection
with this Amendment other than Studley, Inc., whose commission shall be paid by
Landlord. Landlord shall indemnify and hold Tenant harmless from the commission
owed to Studley, Inc. Each party agrees to indemnify and hold the other harmless
from any and all other claims for commissions or fees in connection with the 50
VSP Space and this Amendment from any other real estate brokers or agents with
whom they may have dealt.

19. Lease In Full Force And Effect. Except as expressly modified herein, the
terms and conditions of the Lease shall remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.

 

        LANDLORD:     LIBERTY PROPERTY LIMITED PARTNERSHIP     By:   Liberty
Property Trust, Sole General Partner       By:  

/s/ James J. Mazzarelli, Jr.

      Name:   James J. Mazzarelli, Jr.       Title:   Senior Vice President /
Regional Director     TENANT:     AUXILIUM PHARMACEUTICALS, INC. Attest:        

 

    By:  

/s/ Gerri Henwood

Name:     Name:   Geraldine A. Henwood Title:     Title:   Chief Executive
Officer and Interim President

 

9



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF 50 VSP SPACE

 

10



--------------------------------------------------------------------------------

Exhibit B

First Amendment to Agreement of Lease between Liberty Property Limited
Partnership (“Landlord”) and Auxilium Pharmaceuticals, Inc. (“Tenant”)

Unamortized lease transaction costs at end of sixty-ninth (69th) month:

 

40 Valley Stream Parkway

   $ 310,283.26

50 Valley Stream Parkway

   $ 66,894.12       

Total:

   $ 377,177.38

Unamortized lease transaction costs include remainder of:

 

  a) Tenant improvement allowance

  b) Commission to Real Estate Broker

  c) Internal commission, Liberty Property Trust

  d) Space planning fee

  e) Legal expense for preparing and completing lease document and exhibits

  f) Exterior tenant identification signage

Lease transaction costs are amortized over lease term at 10% amortization rate.

 

11